Citation Nr: 1402081	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to radiation exposure.

2.  Entitlement to service connection for hair loss, to include as due to radiation exposure. 

3.  Entitlement to service connection for chronic upper respiratory infection.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a right hand scar.

6.  Entitlement to service connection for bilateral shin splints.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a bilateral eye disability.

9.  Entitlement to service connection for a back disability, to include as secondary to a bilateral knee disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1989 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a February 2012 statement, the Veteran's representative stated that the Veteran has "elected to have a video conference hearing."  In accordance with 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at a Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Board hearing at the RO (either Travel Board or videoconference as the Veteran may elect).  The RO should notify the appellant and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


